Exhibit 10.104

 

MANAGEMENT FEES SUBORDINATION AGREEMENT

Dated as of December 14, 2004

 

This MANAGEMENT FEES SUBORDINATION AGREEMENT (this “Agreement”) is made by Wynn
Resorts, Limited, a Nevada corporation (“Wynn Resorts”), Wynn Las Vegas, LLC, a
Nevada limited liability company (“Wynn Las Vegas”), Wynn Las Vegas Capital
Corp., a Nevada corporation (“Wynn Capital” and, together with Wynn Las Vegas,
the “Issuers”) and those subsidiaries of Wynn Las Vegas listed on Exhibit A
hereto (together with the Issuers, the “Wynn Entities”) in favor of (a) Deutsche
Bank Trust Company Americas, as administrative agent (the “Administrative
Agent”) for the lenders under the Bank Credit Agreement (as defined below), and
(b) U.S. Bank National Association, as trustee (the “Trustee”) for the benefit
of the holders of the first mortgage notes (the “First Mortgage Notes”) issued
pursuant to the First Mortgage Notes Indenture (as defined below).

 

PRELIMINARY STATEMENTS:

 

1. Wynn Resorts and the Wynn Entities propose to develop and own the Wynn Las
Vegas Casino Resort, a hotel and casino resort, with related parking structure
and golf course facilities to be developed on the Project site, all as more
particularly described in the applicable exhibits to the Disbursement Agreement
(the “Project”).

 

2. The Wynn Entities desire to finance the development and construction of the
Project with, among other things, (a) the proceeds of the issuance by the
Issuers of the First Mortgage Notes and (b) borrowings by and other extensions
of credit to Wynn Las Vegas under the Bank Credit Agreement.

 

3. It is a condition to the issuance of the First Mortgage Notes and the
borrowings and other extensions of credit under the Bank Credit Agreement that
Wynn Resorts and each of the Wynn Entities shall have executed and delivered
this Agreement.

 

4. The Wynn Entities have entered into a Management Agreement, dated as of the
date hereof (the “Management Agreement”), with Wynn Resorts pursuant to which
Wynn Resorts will provide certain management services to the Wynn Entities.

 

5. Wynn Resorts acknowledges that it will receive direct and indirect benefits
from the issuance of the First Mortgage Notes and the borrowings and other
extensions of credit under the Bank Credit Agreement, and the use of the
respective proceeds thereof in connection with the development, construction and
operation of the Project.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE 1.

SUBORDINATION

 

SECTION 1.01. Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Applicable Representative” means (1) until either the Senior Debt in respect of
the Bank Credit Agreement or the Senior Debt in respect of the First Mortgage
Notes Indenture has been fully discharged in accordance with the provisions of
the documents governing such Senior Debt, the Collateral Agent under the
Intercreditor Agreement, (2) after the Senior Debt in respect of the Bank Credit
Agreement has been fully discharged in accordance with the provisions of the
Bank Credit Agreement, but prior to the discharge of all Senior Debt under the
First Mortgage Notes Indenture, the Trustee under the First Mortgage Notes
Indenture, and (3) after the Senior Debt under the First Mortgage Notes
Indenture has been fully discharged in accordance with the provisions of the
First Mortgage Notes but prior to the discharge of all Senior Debt under the
Bank Credit Agreement, the Administrative Agent under the Bank Credit Agreement.

 

“Bank Credit Agreement” means the Credit Agreement dated as of the date hereof,
among Wynn Las Vegas, Deutsche Bank Trust Company Americas, as administrative
agent, and the lenders from time to time parties thereto, as such Credit
Agreement may be amended, modified or supplemented from time to time, including,
without limitation, amendments, modifications, supplements and restatements
thereof giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such Credit Agreement (whether or not provided by the
original agents and lenders under such Credit Agreement).

 

“Business Day” means any day other than a Legal Holiday.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, as collateral
agent under the Intercreditor Agreement.

 

“First Mortgage Notes Indenture” means the Indenture, dated as of the date
hereof, among the Issuers, as joint and several obligors, certain subsidiaries
Wynn Las Vegas (including those subsidiaries of Wynn Las Vegas listed on Exhibit
A hereto), as guarantors, and U.S. Bank, National Association, as trustee, as
such Indenture may be amended, modified or supplemented from time to time,
including, without limitation, amendments, modifications, supplements and
restatements thereof giving effect to increases, renewals, extensions,
refundings, deferrals, restructurings, replacements or refinancings of, or
additions to, the arrangements provided in such Indenture (whether or provided
by the holders of the first mortgage notes).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement of even
date herewith by and among the Administrative Agent, the Trustee and the
Collateral Agent.

 

“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed; provided that if a payment
date is a Legal Holiday at a place of payment, payment may be made at that place
on the next succeeding day that is not a Legal Holiday.

 

2



--------------------------------------------------------------------------------

“Management Fees” means any fees payable by any Wynn Entity to Wynn Resorts
under the Management Agreement.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any indebtedness (including, without limitation, interest accruing at
the then applicable rate provided in such documentation after the maturity of
such indebtedness and interest accruing at the then applicable rate provided in
such documentation after the filing of a petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any debtor under such documentation, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Representative” means (a) with respect to Senior Debt under the Bank Credit
Agreement, the Administrative Agent, and (b) with respect to Senior Debt under
the First Mortgage Notes Indenture, the Trustee.

 

“Senior Debt” means:

 

(1) all indebtedness and other Obligations of Wynn Las Vegas outstanding under
the Bank Credit Agreement and the other documents that from time to time
evidence such indebtedness and Obligations or secure or support payment or
performance thereof, including without limitation the Security Documents (as
defined in the Bank Credit Agreement), and

 

(2) all indebtedness and other Obligations of the Issuers outstanding under the
First Mortgage Notes Indenture and the other documents that from time to time
evidence such indebtedness and Obligations or secure or support payment or
performance thereof, including without limitation the Collateral Documents (as
defined in the First Mortgage Notes Indenture).

 

SECTION 1.02. Agreement to Subordinate. Wynn Resorts hereby agrees that the
payment of Management Fees is subordinated in right of payment, to the extent
and in the manner provided in this Article 1, to the payment of Senior Debt
(whether outstanding on the date hereof or hereafter created, incurred, assumed
or guaranteed), and that the subordination is for the benefit of the holders of
Senior Debt. In furtherance of such subordination, Wynn Resorts and the Wynn
Entities agree as follows:

 

(a) Management Fees from time to time accruing under the Management Agreement
shall accrue but shall not be paid until the tenth (10th) Business Day
immediately succeeding each June 1st and December 1st of each calendar year; and

 

3



--------------------------------------------------------------------------------

(b) no Wynn Entity shall make any payment or distribution to Wynn Resorts in
respect of Management Fees at any time that such payment or distribution is not
permitted under the terms of the Bank Credit Agreement or the First Mortgage
Notes Indenture. Each Wynn Entity further acknowledges and agrees that it is
familiar with the terms of the Bank Credit Agreement and the First Mortgage
Notes Indenture, and that such Wynn Entity shall be responsible for staying
informed as to any amendments, waivers or other modifications affecting such
documents, and as to the status of performance under such documents.

 

Notwithstanding anything to the contrary contained in the Management Agreement
or elsewhere, a failure of the Wynn Entities to pay any Management Fee to Wynn
Resorts when the same becomes due and owing as a result of this Agreement
(whether pursuant to this Section 1.02 or otherwise) shall not (x) be deemed a
default or event of default, or otherwise provide the basis for a termination or
other remedial action, under the Management Agreement or (y) permit Wynn Resorts
to collect any additional amounts under the Management Agreement with respect to
such Management Fees (it being agreed by the parties hereto that any such unpaid
amounts shall accrue under the Management Agreement without fine or other
penalty (other than interest charged on any such unpaid amounts in accordance
with the Management Agreement) until the same are permitted to be paid in
accordance with this Agreement).

 

SECTION 1.03. Liquidation; Dissolution; Bankruptcy. Upon any distribution to
creditors of any Wynn Entity in a liquidation or dissolution of such Wynn Entity
or in a bankruptcy, reorganization, insolvency, receivership or similar
proceeding relating to such Wynn Entity or its property, in an assignment for
the benefit of creditors or any marshaling of such Wynn Entity’s assets and
liabilities:

 

(a) holders of Senior Debt will be entitled to receive payment in full of all
Obligations due in respect of such Senior Debt (including interest after the
commencement of any bankruptcy proceeding at the rate specified in the
applicable Senior Debt) before Wynn Resorts will be entitled to receive any
payment of Management Fees; and

 

(b) until all Obligations with respect to Senior Debt (as provided in clause (a)
above) are paid in full, any payments of Management Fees to which Wynn Resorts
would be entitled but for this Article 1 will be made to the Applicable
Representative.

 

SECTION 1.04. Pay Over of Distributions. In the event that Wynn Resorts receives
any payment of Management Fees at a time that such payment is prohibited by this
Agreement, such payment will be held by Wynn Resorts, in trust for the benefit
of, and will be paid forthwith over and delivered, upon written request, to the
Applicable Representative for handling in accordance with the Intercreditor
Agreement.

 

SECTION 1.05. Application of Amounts Received by Applicable Representative. This
Article 1 defines the relative rights of Wynn Resorts and holders of Senior
Debt. Nothing in this Agreement will:

 

(a) impair, as between the Wynn Entities and Wynn Resorts, the obligation of the
Wynn Entities, which is absolute and unconditional, to pay Management Fees in
accordance with the terms of the Management Agreement; or

 

4



--------------------------------------------------------------------------------

(b) affect the relative rights of Wynn Resorts and creditors of the Wynn
Entities other than their rights in relation to holders of Senior Debt.

 

SECTION 1.06. Subordination May Not Be Impaired by the Wynn Entities. No right
of any Representative or holder of Senior Debt to enforce the subordination of
the Management Fees may be impaired by any act or failure to act by any Wynn
Entity or by the failure of any Wynn Entity to comply with this Agreement.

 

SECTION 1.07. Distribution or Notice to Representative. Whenever a notice is to
be given to holders of Senior Debt pursuant to this Agreement, the notice shall
be given to the Representative of such Senior Debt. Upon any payment or
distribution of assets of any Wynn Entity referred to in this Article 1, Wynn
Resorts will be entitled to rely upon any order or decree made by any court of
competent jurisdiction or upon any certificate of the Applicable Representative
or the liquidating trustee or agent or other Person making any distribution to
Wynn Resorts for the purpose of ascertaining the Persons entitled to participate
in such distribution, the holders of the Senior Debt and other indebtedness of
such Wynn Entity, the amount thereof or payable thereon, the amount or amounts
paid or distributed thereon and all other facts pertinent thereto or to this
Article 1.

 

ARTICLE 2.

REPRESENTATIONS AND WARRANTIES

 

SECTION 2.01. Representations and Warranties. Each of Wynn Resorts and the Wynn
Entities hereby represents and warrants as follows, severally and not jointly:

 

(a) Authority. Such Person has the requisite corporate or limited liability
company power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. The execution, delivery and performance by such
Person of this Agreement have been duly approved by all necessary corporate or
limited liability company action of such Person and no other corporate or
limited liability company proceedings on the part of such Person are necessary
to consummate the transactions contemplated by this Agreement.

 

(b) Enforceability. This Agreement has been duly executed and delivered by such
Person. This Agreement is the legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

ARTICLE 3.

MISCELLANEOUS

 

SECTION 3.01. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 3.02. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 3.03. Choice of Law; Jurisdiction; Waivers. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including, without limitation, Section 5-1401 of the New York General
Obligations Law. To the fullest extent permitted by applicable law, Wynn Resorts
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
State court or Federal court sitting in the County of New York in respect of any
suit, action or proceeding arising out of or relating to the provisions of this
Agreement and irrevocably agrees that all claims in respect of any such suit,
action or proceeding may be heard and determined in any such court. The parties
hereto hereby waive, to the fullest extent permitted by applicable law, any
objection that they may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in any such court, and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. The parties hereto hereby waive, to the fullest extent
permitted by applicable law, any right to trial by jury with respect to any
action or proceeding arising out of or relating to this Agreement.

 

SECTION 3.04. Notices; Identities of Representatives. All notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when received, addressed (a) in the case of Wynn
Resorts or any Wynn Entity, as follows, and (b) in the case of the
Representatives, as follows:

 

Wynn Resorts

  

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: President

Telephone: (702) 770-7000

Facsimile: (702) 770-1100

Wynn Entities:

  

c/o Wynn Las Vegas, LLC

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: President

Telephone: (702) 770-7000

Facsimile: (702) 770-1100

in the case of Wynn Resorts or any Wynn Entity, with a copy to   

Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Telephone: (702) 770-7000

Facsimile: (702) 770-1520

 

6



--------------------------------------------------------------------------------

Administrative Agent under the Bank Credit Agreement   

Deutsche Bank Trust Company Americas

200 Crescent Court, Suite 550

Dallas, TX 75201

Attention: Gerard Dupont

Telecopy: (214) 740-7910

Telephone: (214) 740-7913

Collateral Agent under the Intercreditor Agreement   

Deutsche Bank Trust Company Americas

60 Wall Street, 27th Floor

New York, NY 10005

Attention: Estelle Lawrence

Telephone: (212) 250-2498

Facsimile: (732) 578-4636

Trustee under the First Mortgage Notes:   

U.S. Bank National Association

Corporate Trust Department

EP-MN-WS3C

60 Livingston Avenue

St. Paul, MN 55107-2292

Telecopier No.: (651) 495-8097

Attention: Lorianne Rosenberg,

Corporate Trust Services

 

A party may change its address for notices hereunder by written notice to the
other parties to this Agreement. Further, by written notice to the other parties
to this Agreement, a Representative with respect to Senior Debt may inform the
other parties to this Agreement as to a change in the identity of the
Representative for such Senior Debt, and the other parties to this Agreement
thereafter shall have the right to treat the successor Representative identified
in such notice as the Representative with respect to such Senior Debt.

 

SECTION 3.05. Attorneys’ Fees and Costs. In the event of a dispute hereunder, if
any party refers this Agreement to an attorney to continue or enforce the
provisions of this Agreement, the prevailing party in any such dispute shall be
entitled to an award of all costs and expenses (including attorneys’ fees)
incurred in connection with the dispute.

 

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WYNN LAS VEGAS, LLC, a Nevada limited liability company By:   Wynn Resorts
Holdings, LLC,     a Nevada limited liability company,     its sole member    
By:   Wynn Resorts, Limited,         a Nevada corporation,         its sole
member         By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

            Marc H. Rubinstein             Senior Vice President

 

WYNN SHOW PERFORMERS, LLC,

a Nevada limited liability company

By:   Wynn Las Vegas, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                Marc H. Rubinstein                 Senior Vice President

 

WYNN LAS VEGAS CAPITAL CORP.,

a Nevada corporation

    By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

        Marc H. Rubinstein         Senior Vice President



--------------------------------------------------------------------------------

WYNN GOLF, LLC,

a Nevada limited liability company

By:   Wynn Las Vegas, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                Marc H. Rubinstein                 Senior Vice President

 

WORLD TRAVEL, LLC,

a Nevada limited liability company

By:   Wynn Las Vegas, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                Marc H. Rubinstein                 Senior Vice President



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC,

a Nevada limited liability company

By:   Wynn Las Vegas, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                Marc H. Rubinstein                 Senior Vice President

 

WYNN SUNRISE, LLC,

a Nevada limited liability company

By:   Wynn Las Vegas, LLC,     a Nevada limited liability company,     its sole
member     By:   Wynn Resorts Holdings, LLC,         a Nevada limited liability
company,         its sole member         By:   Wynn Resorts, Limited,          
  a Nevada corporation,             its sole member             By:  

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

                Marc H. Rubinstein                 Senior Vice President



--------------------------------------------------------------------------------

WYNN RESORTS, LIMITED,

a Nevada corporation

By:

 

/s/ Marc H. Rubinstein

--------------------------------------------------------------------------------

Name:

  Marc H. Rubinstein

Title:

  Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:

 

/s/ Lori Anne Rosenberg

--------------------------------------------------------------------------------

Name:

  Lori Anne Rosenberg

Title:

  Vice President DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Administrative Agent

By:

 

/s/ Steven P. Lapham

--------------------------------------------------------------------------------

Name:

  Steven P. Lapham

Title:

  Managing Director

By:

 

/s/ Brenda Casey

--------------------------------------------------------------------------------

Name:

  Brenda Casey

Title:

  Vice President



--------------------------------------------------------------------------------

Exhibit A

 

1. Wynn Show Performers, LLC, a Nevada limited liability company.

 

2. Wynn Golf, LLC, a Nevada limited liability company.

 

3. World Travel, LLC, a Nevada limited liability company.

 

4. Las Vegas Jet, LLC, a Nevada limited liability company.

 

5. Wynn Sunrise, LLC, a Nevada limited liability company.